Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 9 and 11-19), machine (claims 1-8), and article of manufacture (claims 10 and 20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that 
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A medical information processing system, comprising:
-an operation policy input unit configured to receive, as a selected operation policy, one selected from a plurality of management policies takable by an entire hospital, the plurality of management policies including a cost reduction index for the entire hospital, a power saving enhancement index for the entire hospital, a hospitalization time minimization index for all of a number of patients, and a working hour minimization index for hospital staff;
-a model learning unit configured to generate, for each management policy as a selectable operation policy, a maximization model for maximizing the selectable operation policy for the entire hospital in response to a change in an environment of the hospital for the selectable operation policy by machine-learning the maximization model and by referring to a database managed so as to be accessible at the hospital, the database including electronic medical chart information on each patient and parameters relating to the change in the environment of the hospital; and
-a behavior optimization unit configured to generate, through use of the maximization model for the selected operation policy and by referring to the database, decision support information for medical workers with respect to each patient in order to maximize overall efficiency of the hospital in accordance with the change in the environment of the hospital and in accordance with a current situation of the database, the decision support information for the medical workers being information for supporting behaviors of each medical worker in order to maximize the selected operation policy for the entire hospital,
-wherein the parameters relating to the change in the environment of the hospital include at least one of pieces of information on a number of inpatients at a neighboring medical institution, a number of inpatients at a transfer destination medical institution, a local climate, a local population change, and a number of outpatients.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because generating maximization models for a hospital with providing decision support information for medical works is i.e. managing personal behavior and relationships in a hospital environment.  For instance, medical professionals that have been working with patients determine ways to optimize efficiency, costs, etc. based on the activities in the hospital/department.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because analyzing policies with hospital output to generate recommendations for improvements can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution

or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A medical information processing system, comprising:
-an operation policy input unit (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 77; para. 24) configured to receive, as a selected operation policy, one selected from a plurality of management policies takable by an entire hospital (extra-solution activity, see MPEP 2106.05(g), the plurality of management policies including a cost reduction index for the entire hospital, a power saving enhancement index for the entire hospital, a hospitalization time minimization index for all of a number of patients, and a working hour minimization index for hospital staff (mere field of use limitation, see MPEP 2106.05(h));
-a model learning unit (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 77; para. 22) configured to generate, for each management policy as a selectable operation policy, a maximization model for maximizing the selectable operation policy for the entire hospital in response to a change in an environment of the hospital for the selectable operation policy by machine-learning the maximization model (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 35) and by referring to a database managed so as to be accessible at the hospital (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 35), the database including electronic medical chart information on each patient and parameters relating to the change in the environment of the hospital (mere field of use limitation, see MPEP 2106.05(h)); and
-a behavior optimization unit (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 77) configured to generate, through use of the maximization model for the selected operation policy and by referring to the database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), decision support information for medical workers with respect to each patient in order to maximize overall efficiency of the hospital in accordance with the change in the environment of the hospital and in accordance with a current situation of the database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), the decision support information for the medical workers being information for supporting behaviors of each medical worker in order to maximize the selected operation policy for the entire hospital,
-wherein the parameters relating to the change in the environment of the hospital include at least one of pieces of information on a number of inpatients at a neighboring medical institution, a number of inpatients at a transfer destination medical institution, a local climate, a local population change, and a number of outpatients (mere field of use limitation as noted below, see MPEP 2106.05(h)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an 
For these reasons, representative independent claims 9 and 10 and analogous independent claims 9 and 10 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 9 and 10 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2, 11, and 18: The claim specifies the model learning unit and the behavior optimization unit generating a maximization model with change in the hospital environment and shift in treatment plan with respect to each patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 3, 12, and 19: The claim specifies the behavior optimization unit generating a notification indicating a change policy, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and generally link use of the abstract idea to a particular 
Claims 4, 13, and 20: The claim specifies behavior optimization unit generating a notification indicating an ordering policy for each patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 5 and 14: The claim specifies behavior optimization unit generating a notification indicating a post-discharge care work policy, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 6 and 15: The claim specifies by managing the change in environment as an individual item in the database, which generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 7 and 16: The claim specifies treatment plans by managing the dates of the treatment plan as an individual item in the database, which generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 8 and 17: The claim specifies the shift from claim 2, which generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving selected from the plurality of management policies, as a selected operation policy, generating decision support information for medical workers, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generating for each management policy, a maximization model, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
claims 2-8 and 11-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3-4, 12-13, and 19-20 (notification indicating a change policy), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6-8 (managing items in the database), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-5, 11-13, 18-20 (generate a maximization model based on information from the database) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant states the present claim is directed to a practical application, but Examiner fails to see the practical application and has provided an analysis of the claim language above.
The prior art rejection for claims 1-20 have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Day et al. – U.S. Publication No. 2019/0034579 – teaches optimizing resources in the delivery of care, but fails to teach model learning for each management policy or even management policies to help generate decision support information.
Geleijnse et al. – U.S. Publication No. 2016/0188824 – teaches a decision support system for tailoring patient care, but fails to teach a maximization model for maximizing different operation policies and using the model to create decision support information in accordance to the database and change in the environment of the hospital.
Delaney et al. – U.S. Publication No. 2016/0092641 – teaches clinically informed financial decision that improve healthcare performance, but fails to teach a maximization model for maximizing different operation policies and using the model to create decision support information in accordance to the database and change in the environment of the hospital.
Huffman – U.S. Publication No. 2015/0310362 – A system for modeling and analyzing health information to create dynamic workflows, but fails to teach a maximization model for maximizing different operation policies and using the model to create decision support information in accordance to the database and change in the environment of the hospital.
Zhu, Minmin et al. “Managerial Decision-making for Daily Case Allocation Scheduling and the Impact on Perioperative Quality Assurance.” Translational perioperative and pain medicine
J. April, M. Better, F. Glover, J. Kelly and M. Laguna, "Enhancing Business Process Management with Simulation Optimization," Proceedings of the 2006 Winter Simulation Conference, 2006, pp. 642-649, doi: 10.1109/WSC.2006.323141.
Ali Alhimiri – CA 2924321A1
JP 2016532459A
CN 101986333A
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626